Citation Nr: 0323693	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-10 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for Post-
traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1964 to July 
1974.  This appeal arises from an April 2000 rating decision 
of the Department of Veterans Affairs (VA), North Little 
Rock, Arkansas regional office (RO).


FINDINGS OF FACT

1.  A November 1995 rating decision denied the veteran's 
claim for service connection for PTSD; the veteran was 
notified of the decision in May 1996 and he did not file an 
appeal within one year of being notified.     

2.  The evidence received since the November 1995 rating 
decision consisting of stressor information provided by the 
veteran bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's claim.

4.  The veteran did not serve in combat.

5.  An inservice stressor to support a diagnosis of post-
traumatic stress disorder has not been verified.




CONCLUSION OF LAW

1.  The November 1995 rating decision that denied a claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1995); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted since the 
November 1995 rating decision and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the May 2000 
statement of the case (SOC) of the laws and regulations 
pertaining to his claim for service connection.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate his claim. 

An October 1999 letter informed the veteran that he needed to 
provide new and material evidence to reopen his claim. 

A July 2002 letter informed the appellant of what information 
and evidence needed to be supplied, and what VA would do to 
assist in obtaining pertinent evidence.  It informed the 
appellant that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  It also specified what 
evidence the appellant must obtain to successfully prosecute 
his claim, what evidence VA had obtained and that VA had 
assisted him in attempting to obtain evidence that he had 
identified as relevant to his claim.  The veteran was 
provided with a VA examination in October 2001.  VA 
outpatient treatment records have also been obtained.  
Additionally, the RO obtained information from the Vietnam 
Veterans Memorial Wall website regarding a soldier referred 
to by the veteran in his claimed stressor information.  The 
veteran has provided stressor information in written 
statements and hearing testimony, however, this did not 
contain the level of consistency, detail or specificity that 
would be verifiable through the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  The appellant has 
not identified any other evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

New and Material Evidence

A November 1995 rating decision denied the veteran's claim 
for service connection for PTSD.  The veteran was notified of 
the decision by undated correspondence.  It was learned that 
the veteran did not receive notification and notification was 
resent in May 1996 at his last address of record.  He did not 
file a timely appeal within one year of the notification 
letter and the decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (1995).

The basis for the November 1995 denial was that the veteran 
had provided no stressor information to support his claim for 
PTSD.
 
Since the November 1995 rating decision is final, the 
veteran's current claim of service connection for PTSD may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended. 38 C.F.R. § 3.156(a) (2002).  This amendment applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In order to reopen the claim, the veteran would have to 
submit new and material evidence.  Such evidence would have 
to tend to prove the merits of the claim as to each essential 
element that was a specified basis for the previous denial.  
Evans, supra. Thus, in this case, to be new and material the 
evidence would need to be probative of the question of 
whether there was any objective evidence of inservice 
stressors.
 
The evidence received since the November 1995 rating decision 
includes written statements and hearing testimony from the 
veteran containing reports of claimed stressors.  

This stressor evidence was not previously of record, and it 
bears directly and substantially upon the specific matters 
under consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Accordingly, the veteran's claim 
for service connection for PTSD is reopened.
    


Service Connection

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002). 

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002).  
Section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See also 38 
U.S.C.A. § 1154(b) (West 2002).

The service medical records show no treatment or complaints 
of a psychiatric nature.  The veteran's May 1974 separation 
examination noted normal psychiatric evaluation.  

The appellant has been diagnosed with PTSD on VA examinations 
in September 1995, and October 2001, and diagnoses of PTSD 
have appeared in VA outpatient treatment reports.

The veteran's DD-214s establish service in Vietnam.  His 
military occupational specialty (MOS) was general purpose 
vehicle repairman.  The veteran was awarded the National 
Defense Service Medal, the Republic of Vietnam Campaign Medal 
and the Vietnam Service Medal.  Although the veteran has 
reported combat experience in Vietnam, none of his awards 
indicate combat.

The record does not establish that the veteran engaged in 
combat with the enemy and therefore, a verification of the 
veteran's stressors would be required to support his claim. 

The veterans DD-214s show that he served with the 97th, 19th, 
and 315th Transportation Squadrons of the United States Air 
Force.  The service personnel records show that the veteran 
was stationed at Nha Trang Air Force Base from October 1966 
to October 1967, and Cam Ranh Bay Air Base from November 1971 
to May 1972.  

On the veteran's September 1995 VA examination report, the 
veteran stated that he: "never saw anyone hurt or wounded" 
in Vietnam.  However, in his hearing testimony, dated June 
2000, the veteran contends that during his first tour he 
witnessed the death of his friend J.C. (an Air Force comrade) 
during the Tet Offensive.  VA treatment records make no 
mention of this stressor.  

Evidence obtained by the RO in the form of a printout from 
the Vietnam Veterans Memorial Wall website demonstrates that 
there was no J.C. killed in Vietnam.  There was an Army 
Colonel named E.J.C. who died on July 29, 1971 in a ground 
action at Quang Nam, South Vietnam.  The Board notes that 
this event was neither during the veteran's first tour of 
duty, nor his second, which began in October 1971.  
Furthermore, it was also not during the Tet Offensive of 
January 1968, and the veteran himself did not serve in 
Vietnam during the Tet Offensive.  

The veteran also testified of learning of the death of E.S., 
a friend from Portia, Arkansas, in 1966 when he was stationed 
in Vietnam.  Evidence obtained by the RO in the form of a 
printout from the Vietnam Veterans Memorial Wall website 
demonstrates that E.E.S. of Hoxie, Arkansas, died in combat 
on November 18, 1968, a period between the veteran's two 
Vietnam tours.  

When interviewed at a VA domiciliary in August 1995, the 
veteran reported drinking a fifth of whiskey a day, though he 
was abstaining currently, since he wanted to live by the 
domiciliary's rules.  He admitted to denying any drinking 
since leaving Vietnam on his admission interview.  He 
reported that in fact his alcohol abuse had continued since 
his service in Vietnam, with the longest period of sobriety 
being a period of three months' incarceration for receiving 
stolen goods.  He participated in an alcohol treatment 
program to have his sentence reduced, but reported beginning 
drinking immediately after his release from prison.  An 
August 1999 VA outpatient treatment report notes that the 
veteran reported being arrested and charged for offenses, but 
none of these charges had ever resulted in conviction, and he 
had never been incarcerated.  In a September 2000 report, it 
was indicated that the veteran avoided discussion of Vietnam 
and began to tear up when asked particular questions about 
his Vietnam experiences.  On his VA examination in October 
2001, the veteran complained of loss of memory and 
demonstrated difficulty in recall on objective testing.  The 
veteran has been adjudged incompetent and his sister is his 
fiduciary agent.  

The veteran has reported that he was involved in convoys 
taking supplies from Nha Trang to Cam Ranh that received 
mortar fire.  He also reported incidents of his base 
receiving mortar fire as much as twice a week in the latter 
part of 1966, and that these incidents sometimes necessitated 
the evacuation of the veteran's quarters.  His testimony also 
indicates that vehicles were hit on several occasions.  The 
veteran also reported that while stationed at Nha Trang he 
observed medivac helicopters unloading body bags. 

The Board must assess the credibility and weight of the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
"Just because a physician or other health professional 
accepted appellant's description of his [inservice] 
experiences as credible and diagnosed appellant as suffering 
from post-traumatic stress disorder does not mean the [Board 
is] required to grant service connection for post-traumatic 
stress disorder."  Id. at 618.  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Here, the veteran's claimed stressors are unverified and 
unverifiable.  The only stressors that would even conceivably 
allow corroboration are the claims of witnessing the death of 
J.C. and of hearing of the death of E.S., however, as noted 
above, the veteran's contentions with respect to these 
incidents are not credible.  The claims folder contains 
several incidents showing that the veteran is an unreliable 
historian (history of alcohol abuse, history of 
incarceration, evidence of poor memory etc.).  With respect 
to the other claimed stressors, despite the VA's request for 
specific names, places and dates of reported events, the 
veteran did not provide those details; without any 
identifying specifics, the USASCRUR would be unable to 
attempt to verify or corroborate the incidents.  In fact the 
overall evidence reflects that the veteran is not a reliable 
historian and is unable to give a specific account of 
stressor incidents.  Any further attempts to gather further 
details or to confirm his sketchy reports of stressor 
incidents would be a futile enterprise.  

Since the veteran did not engage in combat, there must be 
credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  His lay testimony is insufficient, standing 
alone, to establish service connection.  Cohen, 10 Vet. App. 
at 147 (citing Moreau, 9 Vet. App. at 395).  There is nothing 
in this case directly corroborating the veteran's claimed 
stressors.  Accordingly, there is no credible supporting 
evidence that the claimed stressors actually occurred.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for post-traumatic 
stress disorder.  Although diagnoses of post-traumatic stress 
disorder are of record, there is no evidence of record 
corroborating that the alleged inservice stressors actually 
occurred.  

The veteran is not entitled to the application of the benefit 
of the doubt; there is no reasonable doubt on this issue that 
could be resolved in his favor.  See 38 C.F.R. §3.102 (2001).  
The Board is cognizant of the veteran's own statements to the 
effect that he experiences symptoms of post-traumatic stress 
disorder that are due to stressors while in service.  
However, the evidence does not indicate that he possesses 
medical expertise, and he is not competent to render an 
opinion on a 



matter involving medical knowledge, such as diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


ORDER

Service connection for post-traumatic stress disorder is 
denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

